ORDER
Upon consideration of the Plaintiffs Petition for Discretionary Review, the Plaintiffs Petition for Discretionary Review is allowed as to issue number two only. The petition is denied as to any remaining issues. Further, Plaintiffs Motion to Amend Petition for Discretionary Review is allowed; Plaintiff’s Motion to Strike Response to Motion to Amend Petition for Discretionary Review is denied.
By order of this Court in Conference, this 13th day of April, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 16th day of April, 2016.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk